[Cite as Mattice v. Ohio Dept. of Job & Family Servs., 2013-Ohio-3941.]




        IN THE COURT OF APPEALS FOR MONTGOMERY COUNTY, OHIO

MANDI MATTICE                                          :

        Plaintiff-Appellant                            :            C.A. CASE NO. 25718

                                                       :            T.C. NO. 12CV8804

OHIO DEPARTMENT OF JOB                                 :            (Civil appeal from
& FAMILY SERVICES                                                    Common Pleas Court)

        Defendant-Appellee                             :

                                                       :

                                             ..........

                                            OPINION

                         Rendered on the         13th      day of         September   , 2013.

                                             ..........

MANDI MATTICE, 1526 Joselin Road, Dayton, Ohio 45432
    Plaintiff-Appellant

ALAN SCHWEPE, Atty. Reg. No. 0012676, Senior Assistant Attorney General, Health
and Human Services Section, 30 East Broad Street, 26th Floor, Columbus, Ohio
43215
      Attorney for Defendant-Appellee

                                             ..........

DONOVAN, J.

        {¶ 1}    Plaintiff-appellant Mandi Mattice appeals, pro se, a decision of the

Montgomery County Court of Common Pleas, Civil Division, dismissing her R.C.

4141.282 appeal from a decision of the Ohio Unemployment Compensation Review

Commission (hereinafter “Commission”) finding that Mattice was discharged from her
                                                                                        2

employment with Jozabe Investments, Inc. for just cause resulting in her ineligibility for

unemployment compensation benefits. Mattice filed a timely notice of appeal with this

Court on April 17, 2013.

       {¶ 2}   In June of 2012, Mattice applied for unemployment benefits with the

Ohio Department of Job and Family Services (hereinafter “ODJFS”). The ODJFS

allowed the application with a benefit year beginning November 14, 2010. On June 21,

2012, the ODJFS issued a redetermination which held that Mattice had been

discharged from her employment by Jozabe without just cause. Jozabe filed an

appeal from the redetermination on June 25, 2012. On June 26, 2012, the ODJFS

transferred jurisdiction to the Commission.

       {¶ 3}   On July 31, 2012, a telephonic hearing was held before an officer from

the Commission.      Both Mattice and Jozabe were present.          Based on evidence

presented at the hearing, the Commission issued a decision on August 15, 2012,

finding that Mattice had been discharged for just cause which resulted in her being

ineligible for unemployment benefits. Mattice filed a timely request for review of the

hearing officer’s decision, and on October 25, 2012, a second hearing was held before

the Commission. In a decision issued on November 28, 2012, the Commission

affirmed its earlier decision finding Mattice ineligible for unemployment benefits. The

Commission’s decision included a notice advising Mattice of her appeal right and a list

of the interested parties to the proceedings. Her former employer, Jozabe, was listed

as an interested party.

       {¶ 4}   On December 18, 2012, Mattice filed her notice of administrative appeal

with the trial court. The only interested parties named in the appeal were the ODJFS
                                                                                         3

and the Commission. The record establishes that Mattice failed to include Jozabe as

an interested party on appeal to the trial court. On March 6, 2013, the ODJFS filed a

motion to dismiss Mattice’s appeal for lack of jurisdiction for failure to comply with R.C.

4141.282(D) requiring the notice of appeal to name all of the interested parties. The

trial court sustained the ODJFS’s motion in a decision issued on April 3, 2013, thereby

dismissing Mattice’s administrative appeal of the Commission’s decision.

       {¶ 5}   It is from this decision that Mattice now appeals.

       {¶ 6}   Initially, we note that Mattice has failed to comply with App. R. 16(A)(3),

which requires appellate briefs to set forth one or more assignments of error presented

for review. However, since the trial court dismissed Mattice’s administrative appeal for

failure to comply with the filing requirements of R.C. 4141.282(D), we assume that her

sole assignment is based on the trial court’s alleged error in dismissing the appeal.

       {¶ 7}   “The issue of whether a trial court has subject-matter jurisdiction over a

cause of action is generally a question of law that an appellate court reviews

independently of the trial court's decision. * * * .” Yu v. Zhang, 175 Ohio App. 3d 83,

88, 2008-Ohio-400, 885 N.E.2d 278, 282 (2d Dist. 2008). As this Court has noted:

               Subject matter jurisdiction of a court “connotes the power to hear

       and decide a case upon its merits.” In re J.J., 111 Ohio St.3d 205,

       2006-Ohio-5484, ¶ 11. “A court's subject matter jurisdiction is invoked

       by the filing of a complaint. Once a court of competent jurisdiction

       acquires jurisdiction over an action, its authority continues until the

       matter is completely and finally disposed of, and no court of co-ordinate

       jurisdiction may interfere with its proceedings.” * * * . Batteiger v.
                                                                                        4

       Deutsch, 2d Dist. Montgomery No. 021933, 2008-Ohio-1582, ¶ 50.

       {¶ 8}   The Ohio Supreme Court has held that where a right of appeal is

conferred by a statute, the appeal can be perfected only in the mode prescribed by

that statute, and that “the exercise of the right conferred is conditional upon

compliance with the accompanying mandatory requirements.” Zier v. Bur. of Unemp.

Comp., 151 Ohio St. 123, 84 N.E.2d 746 (1949), ¶ 1 of the syllabus. R.C. 4141.282

sets   forth    the    procedures      by    which    a    party    whose      claim   for

unemployment-compensation benefits is denied may appeal to the court of common

pleas from a decision of the Unemployment Compensation Review Commission.

               {¶ 9} R.C. 4141.282 provides, in pertinent part, as follows:

       (A) THIRTY-DAY DEADLINE FOR APPEAL

               Any interested party, within thirty days after written notice of the

       final decision of the unemployment compensation review commission

       was sent to all interested parties, may appeal the decision of the

       commission to the court of common pleas.

       (B) WHERE TO FILE THE APPEAL

               An appellant shall file the appeal with the court of common pleas

       of the county where the appellant, if an employee, is a resident or was

       last employed or, if an employer, is a resident or has a principal place of

       business in this state. If an appellant is not a resident of or last employed

       in a county in this state or does not have a principal place of business in

       this state, then an appellant shall file the appeal with the court of

       common pleas of Franklin county.
                                                                                         5

       (C) PERFECTING THE APPEAL

              The timely filing of the notice of appeal shall be the only act

       required to perfect the appeal and vest jurisdiction in the court. The

       notice of appeal shall identify the decision appealed from.

       (D) INTERESTED PARTIES

              The commission shall provide on its final decision the names and

       addresses of all interested parties. The appellant shall name all

       interested parties as appellees in the notice of appeal. The director of job

       and family services is always an interested party and shall be named as

       an appellee in the notice of appeal.

       ***.

       {¶ 10} Recently, the First District Court of Appeals held that a trial court lacked

subject-matter jurisdiction over a claimant's appeal from a decision of the

Unemployment Compensation Review Commission that dismissed his appeal from the

denial of his claim by the Ohio Department of Job and Family Services (ODJFS),

where the notice of appeal failed to name the director of ODJFS as an interested party

as required by R.C. 4141.282(D), and the notice of appeal was not amended within the

30-day period within which an amended notice could have been filed.                   R.C.

4141.282(A), (C), and (D); Civ. Proc. Rule 15(C); Dikong v. Ohio Supports, Inc., 2013-

Ohio-33, 985 N.E.2d 949 (1st Dist.).

       {¶ 11} In reaching its conclusion, the First District cited two decisions issued by

the Eleventh and the Eighth Districts, respectively, in which the courts held that the

failure to name all interested parties in the notice of appeal, including the director of
                                                                                          6

the Ohio Department of Job and Family Services, as required by R.C. 4141.282(D),

deprives       a   common   pleas   court   of   subject-matter    jurisdiction   over   an

unemployment-compensation appeal. Sydenstricker v. Donato's Pizzeria, 11th Dist.

Lake No. 2009-L-149, 2010-Ohio-2953; Luton v. State of Ohio Unemp. Comp. Rev.

Comm., 8th Dist. Cuyahoga No. 97966, 2012-Ohio-3963. Similar to the issue we face

in the instant appeal, the Eighth District in Luton specifically held that an appellant's

failure to name his former employer in the notice of appeal did not satisfy R.C.

4141.282(D)'s requirement that “all interested parties” shall be named “as appellees” in

the notice of appeal, thereby depriving the trial court of subject-matter jurisdiction over

his appeal. Id. at ¶ 12. However, neither Sydenstricker nor Luton contain a separate

analysis of R.C. 4141.282(C) in relation to section (D) of the same statute.

       {¶ 12} In Dikong, the First District noted that R.C. 4141.282(C) provides that

“[t]he timely filing of the notice of appeal shall be the only act required to perfect the

appeal and vest jurisdiction in the court. The notice of appeal shall identify the

decision appealed from.”       2013-Ohio-33, 985 N.E.2d 949.1          R.C. 4141.282(D)

additionally requires the Unemployment Compensation Review Commission to

“provide on its final decision the names and addresses of all interested parties.” Id. It


           1
          In Dikong, the First District cites to our decision in Nicoll v. Ohio Dept. of Job
  and Family Servs., 2d Dist. Montgomery No. 24509, 2011-Ohio-5207, for the
  proposition that the timely filing of the notice of appeal is the only act required to
  perfect the appeal and vest jurisdiction in the trial court pursuant to R.C.
  4141.282(C). In Nicoll, however, we did not have occasion to address the interplay
  between sections (C) and (D) of R.C. 4141.282 because the only issue before us
  was whether the notice of appeal had been timely filed. No issue existed in Nicoll
  regarding whether all of the interested parties had been properly named pursuant to
  R.C. 4141.282(D). Thus, Nicoll is clearly distinguishable from Dikong as well as the
  instant case.
                                                                                          7

further provides that “[t]he appellant shall name all interested parties as appellees in

the notice of appeal. The director of job and family services is always an interested

party and shall be named as an appellee in the notice of appeal.” Id.

          {¶ 13} The First District further noted that:

                 *** Dikong received on the final determination from the

          Unemployment Compensation Review Commission a notice telling him

          that he must name all interested parties, including the director of Job and

          Family Services, on the notice of appeal. But he did not name the

          director of the Department of Job and Family Services in his notice of

          appeal. Were this court to read R.C. 4141.282(C) to merely require that

          the notice of appeal be filed within 30 days to vest the common pleas

          court with subject-matter jurisdiction over the appeal, it would render

          R.C. 4141.282(D) meaningless. Taken to its logical extreme, a party

          could write “Notice of Appeal” at the top of a blank page, file it, and the

          common pleas court would have subject-matter jurisdiction over the

          appeal. Such a filing would in effect negate R.C. 4141.282(D), and

          would not comply with Supreme Court case law requiring a party taking

          an administrative appeal to strictly comply with the requirements in the

          statute providing for such an appeal.
      2
Id.



             2
              The Ohio Supreme Court has held that all of the statutory requirements must
      be followed to confer jurisdiction over the appeal. In re Claim of King, 62 Ohio St.2d
      87, 88, 403 N.E.2d 200 (1980).
                                                                                       8

       {¶ 14} In the instant case, although Mattice named the ODJFS and the

Commission as interested parties, she failed to name her ex-employer, Jozabe, as an

interested party.    Generally, when reviewing a trial court’s judgment in an

administrative appeal, an appellate court is “limited to determining whether the trial

court abused its discretion in reviewing the administrative order.” Dayspring of Miami

Valley v. Shepherd, 2d Dist. Clark No. 06-CA-113, 2007-Ohio-2589, ¶ 30. Absent an

abuse of discretion, the trial court’s decision must be affirmed. Id. The interpretation

of a statute, however, is a question of law. Id., citing Brennaman v. R.M.I. Co., 70 Ohio

St.3d 460, 639 N.E.2d 425 (1994). Therefore, an appellate court need not give

deference to a lower court’s interpretation, but instead, applies a de novo standard of

review. Dayspring, 2007-Ohio-2589, ¶ 30. Accordingly, the issue before this Court is

whether a timely, but defective notice of appeal, divests a trial court of subject-matter

jurisdiction over the appeal. Dikong, 2013-Ohio-33, ¶ 19. Based on the reasoning in

Dikong and our own independent review, we hold that it does.

       {¶ 15} As the court found in Dikong, dismissing Mattice’s appeal for lack of

subject-matter jurisdiction does not lead to an unjust or unreasonable result. R.C.

1.47(C) provides that in enacting a statute, “it is presumed that *** a just and

reasonable result is intended.” With respect to R.C. 4141.282, “the General Assembly,

recognizing that a large number of pro se claimants may appeal the denial of

unemployment-compensation benefits, emphasized the importance of naming all

interested parties,” including the claimant’s ex-employer, “by expressly requiring that

the Commission place on its final decision language indicating that all interested

parties must be named in the notice of appeal***.” Dikong, 2013-Ohio-33, ¶ 25. The
                                                                                     9

final entry issued by the Commission in Mattice’s case contained this statutory

language.

       {¶ 16} Upon review, we conclude that the trial court did not err by dismissing

Mattice’s notice of appeal for lack of subject-matter jurisdiction. R.C. 4141.282(D)

expressly states that all interested parties must be named by the claimant on the

notice of appeal.     It is undisputed that Jozabe was an interested party in the

unemployment compensation dispute, but Mattice failed to name her former employer

in the notice of appeal from the Commission’s denial of her benefits. Thus, pursuant to

R.C. 4141.282(D), Mattice’s notice of appeal was deficient. Therefore, the trial court

never acquired subject-matter jurisdiction over her appeal, and it was properly

dismissed.

       {¶ 17} Mattice’s sole assignment of error is overruled.

       {¶ 18} Mattice’s sole assignment of error having been overruled, the judgment

of the trial court is affirmed.

                                     ..........

FAIN, P.J. and HALL, J., concur.

Copies mailed to:

Mandi Mattice
Alan Schwepe
Hon. Mary Katherine Huffman